Citation Nr: 1127783	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-03 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a July 2003 determination by the RO that injuries sustained as a result of a September 9, 1983, motor vehicle accident were the result of the Veteran's own willful misconduct and therefore not incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2011.  The Veteran also appeared for a RO hearing in March 2008, and a copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  By a July 2003 administrative decision, the RO determined that injuries sustained as a result of an in-service motorcycle accident were the result of the Veteran's willful misconduct; the Veteran did not appeal.  

2.  Evidence received since the RO's July 2003 decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact relevant to the underlying issue; service personnel records associated with the claims folder since the July 2003 decision are either duplicative or not relevant to the issue on appeal.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previous determination by the RO that injuries sustained as a result of a September 9, 1983, motor vehicle accident were the result of the Veteran's own willful misconduct and therefore not incurred in the line of duty has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

In March 2005, the Veteran claimed service connection for residuals of a head injury sustained in service.  In May 2005, the RO informed the Veteran that he had been previously denied service connection for head injury residuals by a decision dated in July 2003.  The letter provided the Veteran with the definition of new and material evidence.  In July 2005, the RO informed the Veteran that his claim was denied because he had not submitted new and material evidence.  In response, he submitted private medical evidence, which the RO determined did not constitute new and material evidence.  The RO noted that the evidence failed to show that the Veteran had been forced or coerced into consuming alcohol on the day of his accident.  

The Board finds that although the May 2005 letter provided the Veteran with the definitions of new and material evidence, it did not comply with the specific notice requirements as articulated by Kent, supra.  The Board finds, however, the Veteran has not been prejudiced as a result of this notice error because the Veteran has demonstrated actual knowledge of the evidence required to reopen his claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (holding that notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate a claim).  "Actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim."  Vasquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).  Here, the Veteran has submitted numerous lay statements to the effect that he should not be held responsible for his actions because his duty was to attend a party and consume beer that was supplied by the Navy.  The Veteran's representative also argued that drinking was a part of the Navy culture in the 1980s and that the Veteran was simply doing what was expected of him, thus rendering him a victim of the circumstances of that culture.  During the 2008 RO hearing, the Veteran was asked specifically whether he felt forced to consume alcohol on the day in question.  The Veteran also indicated that he did not feel intoxicated at the time that he left the ship to ride his motorcycle.  

The Veteran has not disputed the contents of the notice in this case.  Further, given the Veteran's specific statements, and those of his representative, regarding the circumstances of his in-service accident, the Board finds that the Veteran has demonstrated actual knowledge of the information and evidence needed to reopen the RO's previously final determination.  Thus, the Board finds that the Veteran had a meaningful opportunity to participate in the development of his claim and was not prejudiced by any notice error.  See Mlechick, supra.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Board is aware that the Veteran's claims folder was lost or misplaced and that his service treatment records (STRs) are not of record.  The Veteran was notified that his STRs were missing and was given the opportunity to submit any records in his possession.  In response, the Veteran submitted copies of his service personnel records.  Further, as will be discussed in greater detail below, it is clear that the Veteran's STRs were of record at the time of the last final decision and were considered as part of the RO's previous determination on the merits.  Thus, because the issue is now whether new and material evidence has been submitted, the Board finds that the unavailability of the Veteran's STRs at this point does not affect the outcome of this case.  The RO obtained the Veteran's Social Security Administration (SSA) records, private medical evidence, and lay evidence.  The Veteran was also afforded hearings before the RO and Board.   

The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  Moreover, the duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2010).  As will discussed in further detail below, new and material evidence has not been submitted and the claim has not been reopened; therefore, an examination is not required.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.

B.  Analysis

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1)(2010).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).

In March 2002, the Veteran filed a claim for VA disability compensation, seeking service connection for residuals of a head injury sustained in service as a result of a motor vehicle accident.  At the outset, the Board notes that it is apparent from the record that the Veteran had been previously denied service connection for such disability, as the RO characterized the issue before it to be whether new and material evidence had been received to reopen a previous final determination; however, the Veteran's claims folder was misplaced and, although since rebuilt, does not contain any previous determinations on the matter.  

In a July 2003 administrative decision, the RO "reopened" the matter before it and considered the claim anew based on all of the evidence then of record.  At that time, the evidence consisted of the Veteran's application for VA disability benefits; private medical evidence showing that the Veteran had been diagnosed as having a closed head injury with organic brain syndrome and seizure disorder, as well as numerous residual neurological deficits; and the Veteran's report of accidental injury in support of his claim.  Also of record were notices in response to requests for information indicating that the Veteran's complete STRs had been mailed and that the line of duty determination was not a matter of record.  Although the Veteran's STRs are not currently of record, they were before the RO at time of its July 2003 decision and were considered in connection in the Veteran's claim for benefits.  

In support of his claim, the Veteran had indicated that in September 1983, while stationed aboard the USS Hector, he was involved in a motorcycle accident shortly after exiting the Naval Supply Center in Oakland, California.  The Veteran reported that alcohol was involved in the accident, stating that earlier that day he had been required by the Navy to attend a party where there was an unlimited supply of beer.  The Veteran acknowledged that he was under the legal drinking age at the time, but noted that beer was offered to him.  He reported going back the ship after the party to eat dinner and take a shower.  The Veteran stated that he was then saluted as he left the ship with his motorcycle helmet in hand.  He asserted his belief that the only intentional misconduct was on the part of the Navy for allowing him to leave the ship.  The Veteran reported that the accident had occurred on a dry asphalt roadway at dusk on a clear night.  

In the July 2003 administrative decision, the RO determined that the Veteran's motorcycle accident during service was due to willful misconduct and therefore not in the line of duty.  The RO thus found that any injuries resulting there from were also due to willful misconduct.  The RO considered the Veteran's statement that although he was underage, he was at a Navy sponsored party and was given beer to drink.  The RO noted, however, that the hospital admission report, then part of the record, indicated that the Veteran's blood alcohol concentration was .27 percent.  The RO stated that a blood alcohol concentration of .10 percent or more established a presumption that a person was under the influence of intoxicating liquor.  The RO also noted that the Veteran's DD Form 214 showed that the Veteran was discharged honorably due to physical disability resulting from intentional misconduct or willful neglect.  It was determined on the basis of all the evidence that the injury sustained in the motorcycle accident while on active duty was the result of willful misconduct and not in the line of duty.  The Veteran did not file a notice of disagreement as to the July 2003 determination and that decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

In March 2005, the Veteran again sought service connection for residuals of a head injury sustained in service as a result of his motorcycle accident.  However, as a result of the finality of the July 2003 administrative decision, the Veteran's claim of service connection may now be considered on the merits only if new and material evidence is received with regard to the issue decided in the July 2003 decision.  38 C.F.R. § 3.301(a).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

Since the July 2003 decision, the new evidence that has been added to record consists of private medical evidence, to include statements from the Veteran's private physicians as well as treatment records; lay statements from the Veteran, to include his March 2008 and May 2011 RO and Board hearing testimony; lay statements from the Veteran's friends, family members, and fellow service members; Social Security Administration (SSA) records; a Congressional inquiry; and a March 2010 determination by the Board for Correction of Naval Records.

The medical evidence submitted since July 2003 contains numerous statements by K.E., M.D., who stated that he had treated the Veteran since his childhood.  Dr. K.E. recorded his impression of the Veteran to be that of a follower, rather than a leader, stating that he was easily manipulated by others.  He opined that the Veteran's in-service motor vehicle accident was the result of this psychological fault.  Dr. K.E. also noted that since the accident occurred while the Veteran was on active duty, it appeared that he had a valid claim for benefits.  In a January 1998 statement, Dr. K.E. stated that prior to service, the Veteran had suffered a concussion when he was thrown from a horse and had been involved in a motor vehicle accident that resulted in a coma and left him with mild brain dysfunction.

Also submitted was a statement from S.P., M.D., who diagnosed the Veteran as having residual traumatic brain injury cognitive dysfunction, and tremor and anxiety disorder.  Dr. S.P. stated that the Veteran's current disabilities were related to his in-service motorcycle accident and noted that the Veteran was totally disabled due to that accident.  

Kaiser Permanente records show treatment for depression, seizures, and traumatic brain injury.  Also submitted was a neurological consultation from A.S., M.D., recording an impression of posttraumatic epilepsy with partial complex seizures.  

The Veteran's SSA records show that he is in receipt of disability compensation based, in part, on his organic brain syndrome.  They also contain evidence of pre-service injuries, to include evidence that the Veteran was in a coma at age 16, as well as psychological evaluations of the Veteran.

As to the lay evidence of record, the submitted statements from friends and family members record that the Veteran had sustained head injuries prior to service.  The Veteran's mother indicated her belief that the Veteran should not have been allowed to enter the Navy.  A friend stated his belief that the Veteran had fully recovered from all injuries prior to entering service.  The Veteran's father reiterated that the Veteran was totally disabled on account of the accident sustained in service.  The Veteran's pastor attested to the Veteran's character.  In a May 2006 statement, a fellow serviceman, D.C., indicated that he was with the Veteran on the day of his accident.  D.C. stated that they had attended a party thrown by the Navy, where they were given beer.  D.C. reported his personal observation of Naval personnel supplying the Veteran with beer.  D.C. stated that after the party, he and the Veteran had returned to the ship to shower and eat dinner.  They were then approached by friends who wanted to ride motorcycles.  D.C. reported that he was riding behind the Veteran at the time of his accident.  

On March 18, 2008, the Veteran was afforded a hearing before a decision review officer (DRO).  The Veteran reported having attended a Navy sponsored party on the day of his accident, stating that it was his duty that day to attend the party.  He reported that the party was on base at the Naval Supply Center and that the Navy provided kegs of beer and food.  The Veteran stated that he was at the party from approximately 9 a.m. to 3 p.m. and that he was given beer by his noncommissioned officer (NCO); he reported, however, that he did not feel forced to consume the alcohol, but that he was someone who was easily swayed by others.  He further reported that at the time that he left the party, he was able to converse with people and was not stumbling.  He stated that after returning to his ship and eating dinner and showering, which took approximately 90 minutes, he left the ship with his motorcycle helmet in hand; he did not feel drunk at this point in time.  The Veteran's representative also noted that the consumption of alcohol was the culture of the Navy in the 1980s and that, as an 18 year old sailor, he did what was expected of him.  

During his May 2011 Board hearing, the Veteran reiterated much of the testimony provided at the DRO hearing, stressing that it was his ordered duty to attend the party.  He stated that the party had occurred a few days after his 18th birthday and that he was still in "a celebration mode."  The Veteran reported that he had handed his keys to a shipmate earlier that day because he did not want to ride his motorcycle; however, he later asked for them back, noting that according to the toxicology report, he was still intoxicated at the time.  The Veteran also stated that after the accident, he was hospitalized and in a coma for a period of time.  When he awoke from the coma, he was asked to sign a number of papers, but he did not fully understand what he was signing.  He stated that the DD Form 214 that he signed did not indicate that he was being discharged as a result of physical disability due to intentional misconduct or willful neglect.  

The personnel records submitted by the Veteran include his enlistment contract and duty assignment, performance record, life insurance election form, entrance examination report, and his DD Form 214.  The Veteran's DD-214 shows that he was discharged honorably due to physical disability resulting from intentional misconduct or willful neglect.  

Based on the above review, the Board finds that the evidence submitted since the July 2003 administrative decision does not constitute new and material evidence.  Although some of the evidence is new because it was not previously before VA decision makers, much of the evidence is cumulative of evidence of record before the RO in July 2003.  In that regard, the Board notes that the Veteran essentially argued to the RO in July 2003 that although he was underage and drinking the day of his motorcycle accident, his action of driving while intoxicated should not be deemed as intentional misconduct because it was his duty to attend the party and it was the Navy that provided the beer.  The Veteran's testimony at his DRO and Board hearings is duplicative of the lay assertions he proffered to the RO in July 2003, as is the statement by D.C..  Moreover, the statements made by his private physician in terms of the Veteran being a follower are essentially cumulative of the Veteran's own statement that any intentional wrongdoing was on the part of the Navy.  In other words, all of the lay evidence goes to the same argument that the Veteran had raised to the RO in July 2003-that the Veteran's motorcycle accident and resulting injuries should be deemed the fault of the Navy because the Veteran felt he had no choice but to attend the party and consume alcohol.  Although the Board is sympathetic to the Veteran's arguments, the Board is unable to revisit the merits of the Veteran's claim without the submission of new and material evidence; for example, evidence tending to show that the Veteran was not intoxicated at time of his accident, or that he was legally allowed to consume alcohol, or that his intoxication was not the proximate cause of his accident. 

Further, the medical evidence and lay statements concerning the Veteran's pre-service injuries and current disabilities are not material to the issue at hand.  While that evidence would certainly be relevant to establishing service connection or assigning a disability rating, it does not relate to an unestablished fact relevant to the issue at hand in this appeal.  Moreover, the Veteran's SSA and personnel records do not contain any material information with regard to his in-service accident and his DD-214 was of record at the time that the July 2003 decision was rendered.  Similarly, the determination by the Board for Correction of Naval Records is not material as it does not suggest that a change to the Veteran's DD-214 was warranted.  

The Board has considered that Veteran's argument that he was unaware of what he was signing after coming out of a coma.  This argument, however, does not relate to whether the Veteran's actions on the day in question constituted willful misconduct.  Further, as to the Veteran's assertion that because he was discharged honorably, he should be entitled to benefits, the character of his service does not alter the basic question of whether the injuries sustained in a motorcycle accident were due to willful misconduct.

In sum, the new evidence is cumulative and redundant of previously submitted evidence and does not relate to an unestablished fact regarding the underlying issue.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the RO's determination that the Veteran's motorcycle accident was a result of his willful misconduct and therefore not in the line of duty must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As noted above, the Board is sympathetic to the Veteran's argument.  The Board is, however, without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  However, the Secretary is authorized to exercise his discretion to award benefits to any person whom he determines is equitably entitled on account of administrative error on the part of the Federal Government.  The Veteran is free to apply for such relief with the Secretary if he feels it is warranted.  38 U.S.C.A. § 503(a); 38 C.F.R. § 2.7 (2010).


ORDER

As new and material evidence to reopen a July 2003 determination by the RO that injuries sustained as a result of a September 9, 1983, motorcycle accident were the result of the Veteran's own willful misconduct and therefore not incurred in the line of duty has not been submitted, the petition to reopen is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


